324 F.2d 958
Hulin TULLIER, Appellant,v.GULF STATES UTILITIES COMPANY, Appellee.
No. 20629.
United States Court of Appeals Fifth Circuit.
December 20, 1963.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
Arthur Cobb, Baton Rouge, La., for appellant.
F. W. Middleton, Jr., David W. Robinson, and John I. Moore, of Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, La., for appellee.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
We have carefully read the findings of fact and conclusions of law made by the trial court in this case. These findings of fact and conclusions of law appear in the Federal Supplement at D.C., 212 F. Supp. 613. We find ourselves in complete agreement with the conclusions reached by the trial court, and we affirm the judgment of that Court on the basis of the opinion of that Court.


2
Affirmed.